Citation Nr: 0803881	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 50 percent disabling from April 25, 2003.  
The veteran perfected an appeal of the decision seeking 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand

VA examination 

The record reflects that the last VA examination was 
conducted in September 2003, more than four years ago.  The 
veteran, through his representative, contends that his 
service-connected disability has gotten worse since the last 
examination.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for PTSD since September 
2005, the date of the most recent 
medical records associated with the 
claims file.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his PTSD.  The 
psychiatrist should review the 
veteran's claims file and, to the 
extent possible, differentiate between 
psychiatric symptomatology due to the 
service-connected PTSD and any other 
non service- connected psychiatric 
disorder diagnosed.  The psychiatrist 
should comment upon the severity of 
symptoms attributable solely to PTSD 
and the impact of symptomatology upon 
the veteran's daily functioning. The 
psychiatrist should also assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to PTSD.  
Further, the examiner should indicate 
whether the service-connected PTSD 
alone prevents the veteran from 
obtaining or maintain substantially 
gainful employment.  If it is 
impossible to so differentiate, this 
should be so stated.  The rationale for 
any opinion expressed must be provided.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give him an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



